                                                                                           CLERK'
                                                                                                S OFFICE U.s.Dlsm COURT
                                                                                                 AT ABINGDON,VA
A091(R                                                                                                 FILED
      ev.l1/l1) Cri
                  minalComplaint                                                                                       '

                .
                               U NITED STATES
                                            f
                                              D ISTRICT C OURT                                  Juu c.D      EyiCLERK
                                                          orthe                                By: .
     v                                       W estem DistrictofVirginia                            DEP

              UnitedStatesofAmerica                        )
                           v.
                    KaylaQuesenberry
                                                           )
                                                           )
                                                             CaseNo.):jq                .)b                  .
                                                           )
                                                           )
-                                                          )
                       De#ndantls)

                                           C RIM IN A L C O M PLA IN T
         1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy knowledge and belief.
Onoraboutthedatets)of                   May30,2019         inthecountyof                W ashington          inthe
   Western     Districtof               Virgini
                                              a    ,thedefendantts)violated:
           CodeSection                                             0.J/J/5'
                                                                          :Descrètion
21U.S.C.j 841(a)                          Distributionofa ControlledSubstance       '




         Thiscriminalcomplaintisbased on thesefacts:
SEE AU ACHED




         O Continued on theattached sheet.    .




                           '                                                     Complainant' ' a ure
                                                                           ATF SpecialA gentJustin M asuhr
                                                                                 Printed nameand title

Sworn to beforeme andsigned in my presence.

Date: Q
                                                                                   Judge'
                                                                                        ssignature             .

Cityandstate:                        Bristol,VA                      Honorabl
                                                                            e Magisirate PamelaMeadeSargent
                                                                                 Printed nameand title


         Case 1:19-mj-00103-PMS Document 1 Filed 09/04/19 Page 1 of 4 Pageid#: 1
                 IN TllE UNITED STATES DISTRICT COURT FOR THE
                          W ESTERN DISTRICT OF VIRGINIA
                               ABm GPON DW ISION
IN THE M ATTER OF THE A RR EST O F:                             U ND ER SEAL
KaylaQuesenberry,
                                                                Case N o.


                       AFFIDAVIT IN SUPPORT O F CRIM INAL
                       COM PLAINT AND ARREST W ARM NTS

      1,Justin T.M asulzr,aSpecialAgentwith theBureau ofAlcohol,Tobacco,Firearm sand
      Explosives(ATF),W ashingtonFieldDivision,BristolPoêtofDuty,havingbeenduly
      sw orn,depose and state as follow s:

                                             W TR OD UCTION
      I am an investigative law enforcem entofficerofthe United Statesw ithin the m eaning of
      Section2510(7)ofTitle 18,UnitedStatesCode,and nm empoweredby1aw toconduct
      investigations and to m ake arrestsforthe offensesenum erated in Section 2516 ofTitle
      18,United StatesCode.

   3. Iam a SpecialA gentw ith the Bureau ofA lcohol,Tobacco,Firearm s and Explosives
      (ATF)andhavebeensinceFebruary2008.lam agraduateoftheFederalLaw
      Enforcem entTraining A cadem y and the ATF N ationalA cadem y located in Brunsw ick,
      GA .In m y capacity asaSpecialAgentwith theATF,Iam educated in FedeyalCrim inal
      Law and I am responsible for enforcing the snm e pursuantto the U nited Statçs
      Constitution and FederalCrim inalCode. The A TF is an agency ofthe Executive Branch
      oftheUnited Statesgovernmentand ischarged with proiecuting violationsoffederal
      law .


                        STATEM E NT OF PROBABLE CAUSE

      InthedayspriortoM ay30,2019,DEA Confidentiallnformant#302(hereinafter
      referredtoasCIIcontactedKaylaQUESENBERRY andarrangedameetingbetween
      QUESENBERRY and anATFUndercoverCoverAgent(ATFUC)topurchase
      approximately3ouncesofcrystalmethamphetamine(meth)atthedirection of1aw
      enforcem ent.


   5. O n M ay 28,2019,law enforcem entspoke with the CIplaced a controlled phone callto
      QUESEINBERRY.


                                               1

  Case 1:19-mj-00103-PMS Document 1 Filed 09/04/19 Page 2 of 4 Pageid#: 2
6. OnM ay30,2019,ATF UndercoverplacedaphonecalltoQUESENBERRY and
   arranged a m eeting tim e of 11:45am to m ake a controlled purchase for 3 ouncesofcrystal
   methamphetnminefrom QUESENBERRY.

7. QUESENBERRY andtheATF UC agreedtomeetat3130LeeHwyBristol,Virginiaa
   Taco BelloffExit5 to conductthe transaction. The Taco Bellis located in the western
   districtofV irginia.


8. A tapproxim ately 1135 hrs,the ATF U C drove to the Taco Belland setup in the parking
   1otwaitingforQUESENBERRY.Atapproximately 1131hrs,theATF UC madecontact
   withQUESENBERRY onhertelephone(423-429-5566).Atapproximately 1211hrs,a
   w hite Buick Rendezvousw ith Virginia registration U SE-2960 pulls in nextto the ATF
   U C vehicle. Surveillance witnesses ATF U C getoutofhisvehicle and into the w hite
   Buick Rendezyous.A few m inutespassed and the ATF UC exited thetargetvehicleand
   gotbackintohisvehicle.QUESENBERRY thenlefttheTacoBellandwenttothe
   W alm art. DEA SA M uellerand DEA TFO Praterfollow ed her on footand w as able to
   identifyQUESNEBERRY inpersoninsideW aI-M M .
9. At12:11p.m.,QUESENBERRY pulledintotheparking1otoftheTacoBelldrivinga
   whiteBùick.QUESENBERRY parkedonthedriver'ssidenexttothevehiclédrivenby
   ATF U C.A TF UC gotoutofhisvehicle and into the w hite Buick occupied by
   QUESENBERRY.ATF UC handed$1,150dollarstpQUESENBERRY.
   QUESENBERRY retrievedaclearziplockbagcontainingsuspectedcrystal
   methamphetaminefrom hergroinareaandhandedittotheATFUC.QUESENBERRY
   counted the m oney.Follow ing the purchase,TH E ATF UC gotback into hisvehicle and
   QUESENBERRY droveintotheW almartparkinglot.


10.Atapproxim atçly 1214 hrs,theAX'F UC leftW al-M artwith ATF SA M asuhrfollowing
   theATF UC forsafety.Onceal1agentswereback atthestage,theATF UC turnedover
   the suspected crystalm etham phetam ine to SA M asuhr.


11.SA M asuhrplaced the suspected m eth into eyidence. The suspected m eth w asw eighed
   in the clearplastic baggie to have a com bined w eightof3.05 ouncesand had a positive
   colorreaction foram phetam inesw hen field-tested.



                                CO N CLU SIO N

12.Based on the aforem entioned factualinform ation and m y training and experience in
   crim inalinvestigations,1 subm itthatprobable cause existsto conclude K ayla

                                           2

Case 1:19-mj-00103-PMS Document 1 Filed 09/04/19 Page 3 of 4 Pageid#: 3
      Quesenberrydidknowinglyandwillinglydistributeacontrolledsubstanceinviolationof
      21U.S.C.j841(a).

ldeclareunderthepenaltyofperjurythattheforegoingistrueandcorrecttothebestofmy
knowledge and belief.



                                                  JustinT.M asulm SpecialAgent
                                             Bureau 6fAlcohol,Tobacco,Firearm sandExplosives


SW O RN A N D SUB SCM ED TO BEFO RE M E
TH IS 04th D AY OF SEPTEM BER 2019




HONORABLE JUDGE PAW LA M            E SARGENT
U NITED STATES DISTR ICT COU R IN TH E
W ESTERN D ISTR ICT OF V N GINIA




                                         3

  Case 1:19-mj-00103-PMS Document 1 Filed 09/04/19 Page 4 of 4 Pageid#: 4
